Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a CON of application 16/924624 filed on 07/21/2020, now Patent No. 11,175,532 issued on 11/16/2021.
Acknowledgment is made of applicant’s claim for priority as a CON of application 15/737538 filed on12/18/2017, now Patent No. 10,782,561 issued on 09/22/2020.
Acknowledgment is made of applicant’s claim for priority of application PCT/JP2016/ 067927 filed in Japan on 06/16/2016, published as WO 2016/208484 on 12/29/2016.
Acknowledgment is made of applicant’s claim for foreign priority of application JP 2015-128409 filed in Japan on 06/26/2015.
	Currently claims 2-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-5, 7-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oide et al. US 2011/0063850 in view of Tetsutsugu et al. JP 2013-247038 and Ohkawa et al. US 2013/0294107.
Claim 2: Oide et al. disclose a display apparatus comprising: 
(Fig. 2) at least one light emitting diode source 4 (LED) [0043] having an optical axis LC (light axis) [0043] on a base 2a (planar shape base 6 mounted on the mounting board 2a) [0043]; 
a reflective member 22 (receiving concave portion) [0049] over the base 2a; 
(Fig. 4) a reflective lens 9 (light flux control member) [0058] which is provided on the light emitting diode source 4
(Fig. 2) a light diffusion member 26 [0049] over the light emitting diode source 4, 
(Fig. 2) the reflective member 22 is provided to surround the light source 4 along the base 2/22a, 
except
the reflective lens is provided in contact with the light emitting diode source
the reflective member includes a diffusion and scattering function.  
However Tetsutsugu et al. teach
(Fig. 6) the reflective lens 112 (lens) [0050] is provided in contact with the light emitting diode source 111a (light-emitting diode LED) [0043]
And Ohkawa et al. teach
(Fig. 1) the reflective member 40 includes a diffusion and scattering function (the reflective member 40 has capabilities including reflection, diffusion, and scattering) [0055].  
It would have been obvious to one of ordinary skill in the art to modify Oide's invention with Tetsutsugu’s reflective structure in order to provide uniform brightness to a display device, as taught by Tetsutsugu et al. [Abstract]; and with Ohkawa’s reflective structure in order to provide uniformly of in-plane colors to a display system, as taught by Ohkawa [Abstract];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    522
    848
    media_image2.png
    Greyscale

Claims 3, 4: Oide et al. disclose as above
Tetsutsugu et al. teach
Claim 3: (Fig. 5) the reflective lens 112 includes a shaped reflecting surface that functions to reflect light from the light emitting diode source 111a across a wide range on an XY plane that is perpendicular to the optical axis S (lens 112 is substantially cylindrically shaped, with its top surface 112a  facing the liquid-crystal panel 2 curved so as to provide a recess in a center thereof, and with its side surface 112b kept in parallel with an optical axis S of the LED chip 111a, and the lens 112 extends outward relative to the base support 111b) [0047-0050].
Claim 4: (Fig. 10) the reflective lens 112 has an upper end edge 1122 [0053] at a height H1 [0051] higher than a second height H2 [0076] of a first region part of the reflective member.
It would have been obvious to one of ordinary skill in the art to modify Oide's invention with Tetsutsugu’s reflective structure in order to provide uniform brightness to a display device, as taught by Tetsutsugu et al. [Abstract];

Claims 5-7, 9-12, 19, 23: Oide et al. disclose
Claim 5: (Fig. 2) one or more of the at least one light source 4 is a light emitting diode (LED) [0043] on at least one light source substrate 6 (LED chip is sealed with a sealing ‘substrate’ 6 so that it forms a planar shape) [0043]
Claim 6: (Fig. 2) one or more of the at least one light source substrate 6 is integrated with the reflective member 22 (the light source modules 3, having the light source substrate 6 and the reflective member 22 are built in advance at the inner surface of the bottom board 2a of the case 2 i.e., the light source substrate 6 and the reflective member 22 are ‘integrated’) [0077]
Claim 7: (Fig. 2) a plurality of light source substrates 6
Claim 9: (Fig. 2) the at least one light source substrate 6 is integrated with the reflective member 22 (the light source modules 3, having the light source substrate 6 and the reflective member 22 are built in advance at the inner surface of the bottom board 2a of the case 2 i.e., the light source substrate 6 and the reflective member 22 are ‘integrated’) [0077];
Claim 10: (Fig. 5) at least one of the plurality of light source substrates 6 comprises a drive circuit 5 (a circuit board 5 on which an LED chip is implemented is sealed with a sealing member 6) [0043] [0058]. 
Claim 11: (Fig. 1) the light emitting diodes 4 are disposed in adjacent cell regions 7 (light flux control member) and the cell regions 7 are circular [0043]
Claim 12: (Fig. 2) the reflective member 22 includes a first surface (inclined surface with vertex peak 22a) that makes a first angle (22a) relative to a plane that is substantially orthogonal to the optical axis LC to allow the first surface (inclined surface) to be away also from the base 2a as the first surface (inclined surface) is away from the light source 4
Claim 19: the display apparatus is a liquid crystal display [0004]
Claim 23: (Fig. 4) the reflective lens 9 includes a shaped reflecting surface 13b that functions to reflect light from the light emitting diode source 4 across a wide range on a XY plane that is perpendicular to the optical axis and wherein the shaped reflecting surface is V-shaped (central top area).

Claims 18-22: Oide et al. disclose as above
Ohkawa et al. teach
Claim 18: (Fig. 14) a liquid crystal panel 122 over the light source 10/20/30 (light source 10, wavelength conversion member 30, and light guide plate 20) [0044] that receives light from the light source 10/20/30. 
Claim 19: the display apparatus is liquid crystal display [0003]
Claim 20: (Fig. 14) an optical sheet group 50 that comprises the light diffusion member (optical sheet group 50 comprises light diffusion member, lens film, polarization split sheet etc.) [0057]
Claim 21: (Fig. 14) lens film that is included in the an optical sheet group 50 (optical sheet group 50 comprises light diffusion member, lens film, polarization split sheet etc.) [0057]
Claim 22: (Fig. 14) the display apparatus is liquid crystal display [0003] and comprises a polarization separation sheet (optical sheet group 50 comprises light diffusion member, lens film, polarization split sheet etc.) [0057]
It would have been obvious to one of ordinary skill in the art to modify Oide's invention with Ohkawa’s reflective structure in order to provide uniformly of in-plane colors to a display system, as taught by Ohkawa [Abstract];

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oide et al. US 2011/0063850, Tetsutsugu et al. JP 2013-247038, Ohkawa et al. US 2013/0294107 as applied to claim 5 above, and further in view of  in view of Ye et al. US 2008/0074060.
Claim 8: Oide et al. disclose as above
Ye et al. teach
(Fig. 1) the plurality of light source substrates (60) are belt-shaped and arranged at predetermined spacing intervals along a longitudinal direction thereof (the light source circuit substrate 50 has a bar shape extending along a longitudinal direction; i.e., X-direction) [0044]
It would have been obvious to one of ordinary skill in the art to modify Oide's invention with Ye’s reflective structure in order to provide uniform brightness to a display system, as taught by Ye [0038];

Claims 13-16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oide et al. US 2011/0063850, Tetsutsugu et al. JP 2013-247038, Ohkawa et al. US 2013/0294107 as applied to claim 12 above, and further in view of  in view of Wada et al. JP 2012-212509.
Claims 13-16: Oide et al. disclose as above
Wada et al. teach
Claim 13: (Fig. 3) the reflective member 122 includes a first region part (vertex peak of 122) that surrounds the light source 121, and a second region part (lower inclining region part which surrounds the light source 121) provided between the light source 121 and the first region part (vertex peak of 122), the second region part surrounding the light source 121, the first region part (vertex peak of 122) includes the first surface, and the second region part 12/12a includes a second surface (moderately inclined angle) that makes a second angle, that is smaller than the first angle (at vertex peak 122), relative to the plane that is substantially orthogonal to the optical axis (LC) to allow the second surface to be away also from the base as the second surface is away from the light source.

    PNG
    media_image3.png
    627
    750
    media_image3.png
    Greyscale

Claim 14: (Fig. 3) the reflective member 122 further includes, between the light source 121 and the second region part 122c, a third region part 122b [0063] that is directly or indirectly fixed to the base 112/112a.  
Claim 15: (Fig. 3) the reflective member 122 further includes, between the first region part (vertex peak of 122) and the second region part 12/12a, a fourth region part that includes a fourth surface formed by a curved surface (middle inflection point, i.e., a curved surface which joins the first surface of the section extending to the vertex 122 and a second surface of the inclining second region part), the curved surface joining the first surface (vertex peak of 122) and the second surface together.
Claim 16: (Fig. 3) the first region part (vertex peak of 122) includes an outermost edge (peak of 122) located at a position that is most distant from the base 112 in the reflective member 122. 
It would have been obvious to one of ordinary skill in the art to modify Oide's invention with Wada’s reflective structure in order to provide uniformly radiating luminance to a display system, as taught by Wada et al. [Abstract];

Claim 17: Oide et al. disclose as above
Tetsutsugu et al. teach
(Fig. 10) the reflective lens 112 includes an upper end edge 1122 [0053] located at a position of a first height H1 [0051] from the surface of the base 13, and the outermost edge 1182 (vertex) of the first region part (peak of 1182) is located at a position of a second height H2 from the surface of the base 13, the second height H2 [0076] being lower than the first height H1.
It would have been obvious to one of ordinary skill in the art to modify Oide's invention with Tetsutsugu’s reflective structure in order to provide uniform brightness to a display device, as taught by Tetsutsugu et al. [Abstract];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871